Citation Nr: 1540004	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 30 percent for chronic adjustment disorder 

2.  Entitlement to a higher (compensable) initial disability rating in excess of 0 percent for chronic headaches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel
INTRODUCTION

The Veteran had active duty service from November 2006 to October 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran has since moved to Delaware and his jurisdiction has been transferred to the Wilmington RO.    

The Veteran requested a videoconference hearing before the Board.  A hearing was scheduled for August 2015, but the Veteran did not appear and did not provide notice or request another hearing.  Therefore, that hearing request is considered withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2014 statement, the Veteran described his psychiatric disability symptoms as significantly worse than previously described.  The Veteran reported that he left his job because he no longer felt he could work with others.  Additionally, the Veteran reported increased symptoms related to his headaches.  Although the Veteran did not report any nausea, vomiting, or sensitivity to light during the January 2012 VA examination, in the February 2014 VA Form 9 he reported extreme sensitivity to sunlight and noise with vomiting.  He also reported missing work due to his headaches.  

Although the Veteran was provided with VA examinations in January 2012 and March 2012, as the Veteran has asserted a worsening of his disabilities specifically noting the increase in severity since the most recent VA examination and the impact on his ability to work, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In increased rating claims, where the issue of entitlement to TDIU is reasonably raised by the record, the Court of Appeals for Veterans Claims has held that it is a not a new claim, but is part-and-parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, since the Veteran has stated that he left his job because he could no longer work with others, the issue of entitlement to TDIU has been raised by the record and is included in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice to the Veteran regarding his claim for TDIU.  The RO must also contact the Veteran to obtain information from him regarding his work and earnings history including when he last worked.

2.  Obtain and associate with the claims file outstanding VA treatment records from October 2013 to the present.  All attempts to obtain these records must be documented in the file, and the Veteran notified of an inability to obtain requested records.

3.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of the Veteran's headaches.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria, to include the frequency of the headaches and whether they result in prostrating attacks.  The examiner should offer an opinion as to the level of occupational impairment caused by the headaches.
4.  Schedule the Veteran for a VA psychiatric examination to ascertain and evaluate the current level of severity of the Veteran's adjustment disorder.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria.  Particular attention should be addressed to occupational and social impairment, including a finding regarding whether the Veteran's psychiatric disability affects his ability to function independently, appropriately, and effectively.  

The examiner should report the functional effects of the Veteran's service-connected disabilities, to include adjustment disorder with depression and anxiety, chronic lumbar strain, tinnitus, hearing loss, constant headache, and address their effect on the Veteran's ability to maintain substantially gainful employment.  When making this evaluation, the examiner should do so without considering the Veteran's age or any non-service connected disabilities.  

5.  The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.
6.  After undertaking any other development deemed appropriate, the RO should adjudicate entitlement to a TDIU. If the Veteran is unemployed (or has been at any point during the claims period) and the schedular requirements for TDIU under 38 C.F.R. § 4.16(a) are not met, the RO must refer the Veteran's claim to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b).

7.  After completion of the above, review the expanded record and determine if a higher rating for the disabilities on appeal may be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).











_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




